           Case 2:20-cv-00062-KSM Document 22 Filed 06/23/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    ALICE HOLTON,                                                         CIVIL ACTION

          Plaintiff,
                                                                          NO. 2:20-cv-00062-KSM
          v.

    THE BOEING COMPANY,

          Defendant.


                                                MEMORANDUM

MARSTON, J.                                                                                       June 23, 2020

         Plaintiff Alice Holton brings this action against Defendant The Boeing Company for the

wrongful denial of benefits under the Employee Retirement Income Security Act (“ERISA”).

Presently before the Court is Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons discussed below, the Court

will grant Defendant’s Motion and dismiss Plaintiff’s Amended Complaint without prejudice.

                                                           I.

         Taken as true, the facts pled in the Amended Complaint are as follows.1 Plaintiff worked

for Defendant “for many years” at Defendant’s facility in Ridley Park, Pennsylvania. (Doc. No.

14, ¶ 4.) At some point during her employment, Plaintiff became disabled due to a “work-related

injury/disorder,” and she became “totally and permanently disabled.”2 (Id. at ¶¶ 5, 9.) Due to the

injury, Plaintiff was awarded workers’ compensation benefits “for a number of years” until she


1
 Plaintiff’s Amended Complaint is notably vague and lacking in detail. The Court’s account of the pled facts is thus
equally vague.
2
  It is unclear whether Plaintiff’s “work-related injury/disorder” and her “total[] and permanent[] disab[ility]” are
related.
           Case 2:20-cv-00062-KSM Document 22 Filed 06/23/20 Page 2 of 5




retired. (Id. at ¶¶ 6–7.) Under the retirement plan that Defendant offered its employees, Plaintiff

was entitled to “disability retirement benefits.” (Id. at ¶¶ 10, 13.) At some unspecified time,

Plaintiff demanded the retirement benefits, but Defendant denied Plaintiff’s demand. (Id. at ¶

12.)

         In her Amended Complaint, Plaintiff asserts an ERISA claim against Defendant for

denial of the retirement benefits. (Doc. No. 14.) Defendant moved to dismiss Plaintiff’s

Amended Complaint pursuant to Rule 12(b)(6). (Doc. No. 15.) Plaintiff filed a brief opposing

Defendant’s motion. (Doc. No. 21.)3 Defendant’s motion is now ripe for review.

                                                          II.

         To survive a motion to dismiss, the complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotations omitted). In deciding a motion to dismiss, “courts accept all

factual allegations as true, [and] construe the complaint in the light most favorable to the plaintiff

. . . .” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). While the court must

accept well-pled factual allegations in the complaint as true, the court may disregard any legal

conclusions. Id. at 210–11; see also Iqbal, 556 U.S. at 678.

         “In deciding a motion to dismiss, the Court should consider the allegations in the

complaint, exhibits attached to the complaint, and matters of public record.” Crawford v. Citadel

Broad. Corp., No. 3:12–0765, 2012 WL 3679755, at *3 (M.D. Pa. Aug. 24, 2012).




3
 Plaintiff’s opposition brief was not timely filed. Pursuant to the Local Rules and this Court’s Scheduling Order (Doc.
No. 20, n.1), Plaintiff’s brief was due by April 28, 2020. Plaintiff filed her brief on May 4, 2020. Nevertheless, the
Court takes Plaintiff’s brief into consideration.



                                                          2
          Case 2:20-cv-00062-KSM Document 22 Filed 06/23/20 Page 3 of 5




                                                  III.

        To bring an ERISA claim in federal court, the plaintiff must first exhaust the

administrative remedies established by the retirement plan at issue. Harrow v. Prudential Ins.

Co. of Am., 279 F.3d 244, 249 (3d Cir. 2002) (“Except in limited circumstances . . . a federal

court will not entertain an ERISA claim unless the plaintiff has exhausted the remedies available

under the plan.” (internal quotations omitted)). The exception to this requirement is if the

plaintiff shows that engaging in the full administrative process would be futile. Id. (“A plaintiff

is excused from exhausting administrative procedures under ERISA if it would be futile to do

so.”). If the complaint does not show that the plaintiff exhausted her administrative remedies

under the retirement plan, nor shows that it would be futile to do so, the court should dismiss the

complaint. See, e.g., Bennett v. Prudential Ins. Co., 192 F. App’x 153, 156 (3d Cir. 2006)

(affirming the district court’s 12(b)(6) dismissal because it “is clear that [Plaintiff] has not

availed himself of all of the Plan’s available review procedures” and “there is no indication that

[Plaintiff’s] claim would be denied on appeal”); Troy v. Chartwell Law Offices, LLP, No. 16-

961, 2016 WL 7042202, at *4–5 (E.D. Pa. Sept. 20, 2016); Crawford, 2012 WL 3679755, at *5.

        Here, Plaintiff attaches the retirement “plan document” to the Amended Complaint as

Exhibit A. (Doc. No. 14, ¶ 10, pp. 4–28). The plan document outlines the administrative process

that a participant must complete before filing suit in district court. (Id. at pp. 23, 25, 26.) This

administrative process includes submitting a claim for benefits and, within sixty days of

receiving notice of the denial of benefits, appealing the denial to the “Joint Board.” (Id. at p. 23.)

Only after this appeals process is complete can a plan participant file suit in district court. (Id.

(“You must proceed through the full claim and appeal process before pursuing other

remedies.”).)



                                                   3
             Case 2:20-cv-00062-KSM Document 22 Filed 06/23/20 Page 4 of 5




        In her Amended Complaint, Plaintiff does not plead any facts that show she exhausted

her administrative remedies. Nothing in the Amended Complaint suggests that she proceeded

through the requisite appeals process. Rather, Plaintiff simply pleads, “Despite demand,

Defendant has refused to pay disability retirement benefits to Plaintiff.” (Id. at ¶ 12.) But a

“demand” for retirement benefits is insufficient, as the retirement plan requires Plaintiff to also

have completed the administrative appeals process before filing this lawsuit. Nothing in the

Amended Complaint allows even an inference that the requisite appeal occurred. Indeed, in her

opposition brief, Plaintiff admits “it is unclear whether she has exhausted her administrative

remedies.” (Doc. No. 21, p. 2.) Moreover, Plaintiff does not indicate—either in her Amended

Complaint or in her opposition brief—that completing the administrative appeals process would

be futile.

        Instead, Plaintiff argues that she needs the administrative record, which is in Defendant’s

control, to provide the factual allegations for her claim. (Id. at pp. 1–2, 6.) This argument is

unavailing. The Court first notes that it is insufficient to file an inadequate pleading and justify it

on the basis that subsequent discovery will allow the plaintiff to meet the pleading standard—

rather, an adequate pleading must be provided at the time it is filed. Second, the retirement plan

states that if a claim for benefits is denied, the claimant “will receive a written explanation of the

reasons for the denial.” (Doc. No. 14, p. 26.) Thus, accepting as true Plaintiff’s allegations that

Defendant “refused to pay . . . benefits to Plaintiff,” she would have received a written

explanation. (Id. at ¶ 12.) As such, Plaintiff should have at least some documentation without the

need for discovery.

        For these reasons, the Court finds that Plaintiff did not adequately plead that she

exhausted her administrative remedies, as is required to pursue an ERISA claim in federal court.




                                                   4
         Case 2:20-cv-00062-KSM Document 22 Filed 06/23/20 Page 5 of 5




Harrow, 279 F.3d at 249. Dismissal is thus warranted. As such, the Court need not address

Defendant’s alternative argument in its motion.

                                              IV.

       For the reasons discussed above, Plaintiff’s Amended Complaint will be dismissed

without prejudice. An appropriate order follows.




                                                  5
